Citation Nr: 1703527	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  05-32 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent from March 1, 2007 to February 19, 2008, and an evaluation in excess of 40 percent from February 1, 2010 to December 12, 2010, for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria.

2.  Entitlement to an evaluation in excess of 60 percent for hypertension with chronic kidney disease.

3.  Entitlement to an evaluation in excess of 10 percent for diabetes mellitus, type II.

4.  Entitlement to a compensable evaluation for erectile dysfunction associated with residuals of prostate cancer, status post prostatectomy, and microscopic hematuria.

5.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

6.  Entitlement to a higher amount of special monthly compensation (SMC) based on loss of use of a creative organ.  


REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1965 to May 1968 and from September 1968 to October 1986.  Among other awards, the Veteran received the National Defense Service Medal, Armed Forces Expeditionary Medal, Army Good Conduct Medal, and Overseas Service Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2005 and May 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The January 2005 rating decision, in pertinent part, continued a 10 percent evaluation for hypertension; continued a noncompensable evaluation for microscopic hematuria; and denied service connection for a kidney condition.  The Veteran appealed for higher evaluations and service connection. 

In January 2010, the Board, in pertinent part, remanded the issues of entitlement to service connection for residuals of prostate cancer, erectile dysfunction, diabetes mellitus, and chronic kidney disease; and entitlement to higher evaluations for hypertension and microscopic hematuria for additional development.

The Veteran testified before the undersigned Veterans Law Judge at a July 2012 videoconference hearing.  A transcript of this hearing is of record

In February 2013, the Board, in pertinent part, granted service connection for residuals of prostate cancer, erectile dysfunction, diabetes mellitus, and chronic kidney disease; and remanded the issues of entitlement to higher evaluations for hypertension and microscopic hematuria for additional development.  

The May 2013 rating decision effectuated the grant of service connection for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria and assigned a 100 percent evaluation, effective September 12, 2006, a 20 percent evaluation, effective March 1, 2007, a 100 percent evaluation, effective February 20, 2008, a 40 percent evaluation, effective February 1, 2010, and a 100 percent evaluation, effective December 13, 2010; effectuated the grant of service connection for hypertension with chronic kidney disease and assigned a 60 percent evaluation, effective June 7, 2004; effectuated the grant of service connection for diabetes mellitus, type II, and assigned a 10 percent evaluation, effective June 14, 2007; effectuated the grant of service connection for erectile dysfunction and assigned a noncompensable evaluation, effective September 12, 2006; granted SMC based on loss of use of a creative organ, effective September 12, 2006; and granted SMC based on housebound criteria, effective September 12, 2006 to March 1, 2007, from February 20, 2008 to February 1, 2010, and from December 13, 2010.  The Veteran appealed for higher initial evaluations and higher amounts of SMC.

In August 2015, the RO certified to the Board the issues of entitlement to higher evaluations for residuals of prostate cancer, hypertension with chronic kidney disease, diabetes mellitus, type II, erectile dysfunction, and entitlement to higher amounts for SMC based on loss of use of a creative organ and SMC based on housebound criteria.  The Board properly took jurisdiction of these issues.  In an August 2015 letter, the Veteran's attorney withdrew his July 2015 notice of disagreement with a January 14, 2015 rating decision (rating continued the 100 percent rating for the residuals of prostate cancer and for special monthly compensation based on housebound criteria).  As such, those issues are not on appeal.  

In August 2016, the Board, in pertinent part, found that entitlement to a TDIU had been raised by the record and was part and parcel of the increased rating claims; and remanded the issues of entitlement of higher evaluations for hypertension with chronic kidney disease, residuals of prostate cancer, diabetes mellitus, type II, erectile dysfunction; entitlement to a TDIU; and entitlement to a higher amount for SMC based on loss of use of a creative organ to schedule the Veteran's requested videoconference hearing before a Veterans Law Judge.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).

In an October 2016 correspondence, the Veteran, through his representative, withdrew his request for a Board hearing.  

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issues of entitlement to service connection for sleep apnea and posttraumatic stress disorder; and the issue of entitlement to a higher evaluation for major depressive disorder.  While it would be appropriate to remand the claims for service connection and higher evaluation for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  


FINDINGS OF FACT

1.  In November 2016, the Veteran, through his representative, notified the Board of his intention to withdraw his claims for higher evaluations for diabetes mellitus, type II, and erectile dysfunction and for special monthly compensation based on loss of use of a creative organ.  

2.  From March 1, 2007 to February 19, 2008, the Veteran's residuals of prostate cancer, status post prostatectomy, and microscopic hematuria, have been characterized by voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  

3.  From February 1, 2010 to December 12, 2010, the Veteran's residuals of prostate cancer, status post prostatectomy, and microscopic hematuria, have been characterized by voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  

4.  Throughout the appeal period, the Veteran's hypertension with chronic kidney disease is manifested primarily by symptoms of hypertension; and the Veteran is in receipt of the maximum schedular evaluation for hypertension allowable by law.  

5.  Throughout the appeal period, the evidence does not demonstrate that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issues of higher evaluations for diabetes mellitus, type II, and erectile dysfunction and for special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  From March 1, 2007 to February 19, 2008, the criteria for an evaluation in excess of 20 percent for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, C.F.R. § 4.115a-b, Diagnostic Codes 7528-7527 (2016).

3.  From February 1, 2010 to December 12, 2010, the criteria for an evaluation in excess of 40 percent for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, C.F.R. § 4.115a-b, Diagnostic Codes 7528-7527 (2016).

4.  The criteria for an evaluation in excess of 60 percent of chronic kidney disease with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, C.F.R. § 4.115a-b, Diagnostic Codes 7507, 7101 (2016).

5.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the notice requirements have been satisfied by letters in July 2004, October 2006, and October 2014.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent VA examinations in August 2004, July 2007, April 2010, June 2010, and November 2013.  

In July 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During that hearing the Veteran's representative and the Veterans Law Judge explained the issues and asked the Veteran questions to ascertain the nature and extent of his disabilities.  The hearing was also focused on the elements necessary to substantiate his claims.  Neither the Veteran nor his representative has suggested any deficiency in the conduct of that hearing; and all pertinent evidence that might substantiate the claims was identified by the Veteran and attempted to be obtained.  Therefore, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.

II. Dismissal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016). 

In a November 2016 correspondence, the Veteran, through his representative, notified the Board of his desire to withdraw his appeal for higher evaluations for diabetes mellitus, type II, and erectile dysfunction, and for special monthly compensation based on loss of use of a creative organ.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.

III. Higher Evaluation 

The Veteran is seeking higher evaluations for residuals of prostate cancer and hypertension with chronic kidney disease.  

A. Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

B. Prostate Cancer

The Veteran's residuals of prostate cancer, status post prostatectomy, and microhematuria have been currently evaluated as 100 percent disabling, effective September 12, 2006, as 20 percent disabling, effective March 1, 2007, 100 percent evaluation, effective February 20, 2008, as 40 percent disabling, effective February 1, 2010, and as 100 percent disabling, effective December 13, 2010, under 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Codes 7528-7527.  The hyphenated diagnostic code indicates that malignant neoplasms of the genitourinary system, under Diagnostic Code 7528 is the service-connected disorder, and prostate gland injuries, infections, hypertrophy, and postoperative residuals, under Diagnostic Code 7527, is the residual condition.  38 C.F.R. § 4.27 (2016).

As discussed above, the Veteran withdrew his appeal for a higher than 100 percent evaluation for his residuals of prostate cancer.  His appeal continued for higher than 20 percent and 40 percent evaluations that are currently assigned.  Thus, only those relevant appeal periods will be discussed below.  

Under Diagnostic Code 7528, malignant neoplasms of the genitourinary system warrant a maximum 100 percent rating.  A Note to Diagnostic Code 7528 provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months. Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then the disability is to be rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals are rated as voiding dysfunction or urinary tract infection, whichever is predominant.  In this case, the Veteran's residuals of prostate cancer status post radical prostatectomy have predominantly been characterized by voiding dysfunction.  38 C.F.R. § 4.115b, Diagnostic Code 7527.

Under 38 C.F.R. § 4.115a, voiding dysfunction is rated with regard to urine leakage, frequency, or obstructive voiding.

Continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent rating.  The need to wear absorbent materials which must be changed two to four times per day warrants a 40 percent rating.  The use of an appliance or wearing of absorbent materials which must be changed more than four times per day warrants a 60 percent rating.  

Urinary frequency with a daytime voiding interval between two and three hours or awakening to void two times per night warrants a 10 percent rating.  A daytime voiding interval between one and two hours or awakening to void three to four times per night warrants a 20 percent rating.  A daytime voiding interval of less than one hour or awakening to void five or more times per night warrants a 40 percent rating.  

Obstructive voiding symptomatology with marked obstructive symptomatology with any one or combination of: post void residuals greater than 150 cc, a markedly diminished peak flow rate of less than 10 cc/sec, recurrent urinary tract infections secondary to obstruction, or stricture disease requiring periodic dilatation every two to three months, warrants a 10 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  

Urinary tract infection where the evidence shows recurrent symptomatic infection requiring drainage and frequent hospitalization (greater than two times per year) and/or requiring continuous intensive management warrants a 30 percent rating. 

60 percent is the highest disability rating available for any form of voiding dysfunction.  Higher disability ratings of 80 and 100 percent are, however, available in cases involving renal dysfunction.  38 C.F.R. § 4.115a.  However, the Veteran has already been evaluated for his renal dysfunction related to his service-connected hypertension with chronic kidney disease.  There is no indication that his residuals of prostate cancer manifest any renal dysfunction symptoms.  Thus, the applicability of a higher evaluation for renal dysfunction does not warrant further discussion.

Based on a careful review of the subjective and clinical evidence, the Board finds that from March 1, 2007 to February 19, 2008, the Veteran's residuals of prostate cancer do not warrant a higher than 20 percent evaluation.  

VA treatment records from May 2007 to January 2008 document that the Veteran's PSA (prostate-specific antigen) level was low or undetectable, was not currently on androgen deprivation therapy (ADT), and no new genitourinary complaints were reported.  See May 2007, September 2007, and January 2008 VA Urology Outpatient Notes.  

At a July 2007 VA genitourinary examination, the Veteran was evaluated for his prostate cancer.  Objective findings during that examination noted that the Veteran experienced urinary leakage symptoms, characterized as stress incontinence, associated with his prostate cancer.  The examiner noted that the Veteran required the constant use of an appliance for control of urinary leakage.  No  specific appliance was identified.  There was no history of recurrent urinary tract infections, obstructed voiding, and renal dysfunction.

The relevant evidence during the appeal period from March 1, 2007 to February 19, 2008 shows that the Veteran's residuals of prostate cancer are predominantly symptoms of urinary leakage.  To qualify for a higher 40 percent evaluation, the evidence must demonstrate that the Veteran's urinary leakage requires the wearing of absorbent materials which must be changed two to four times per day.  The Veteran is currently rated at the minimum rating criteria for his symptoms of urinary leakage, and the available evidence during this appeal period does not show that his symptoms had worsened.  

The Board acknowledges that the July 2007 VA examiner noted that the Veteran required the constant use of an appliance for control of his urinary leakage.  The term appliance, as used in the criteria for voiding dysfunction under 38 CFR 4.115a, includes all types of catheters, as well as any other assistive device for urination.  M21-1 VA Adjudication Procedure Manual, Part III, Subpart iv., Chapter 4, Section 1.3.u.  The July 2007 VA examiner did not identify the type of appliance that the Veteran required.  Most notably, that finding does not comport with the available clinical evidence, which does not discuss that the Veteran used any appliance, including a catheter, to treat his urinary leakage symptoms.  Therefore, the Board finds that July 2007 VA examiner's finding related to the Veteran's constant use of an appliance is not accurate, and thus not appropriate to use as evidence to warrant a higher evaluation for his residuals of prostate cancer.  Accordingly, based on the available competent and credible evidence, the Board concludes that from March 1, 2007 to February 19, 2008, the Veteran's residuals of prostate cancer are no more than 20 percent disabling.  

Additionally, the Board finds that from February 1, 2010 to December 12, 2010, the Veteran's residuals of prostate cancer do not warrant a higher than 40 percent evaluation.  

VA treatment records from February 2010 to September 2010 document that the Veteran continued to complain of urinary incontinence, which was characterized as mild or minor leakage.  He reported changing his pads from one to three times per day, and then later from three to four times per day.  Activity increased his leakage and his need to change pads.  His highest PSA level was reported at 0.41.  Since July 2009, the Veteran had discontinued androgen deprivation therapy.  See February 2010, March 2010, May 2010, and September 2010 VA treatment records.  

From February 1, 2010 to December 12, 2010, the Veteran's predominant symptoms of his residuals of prostate cancer remain urinary leakage.  However, the relevant evidence during this appeal period does not show that his residuals of prostate cancer warrant a higher 60 percent evaluation.  In other words, the evidence does not demonstrate that the Veteran's urinary leakage requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Rather, the evidence shows that the Veteran's incontinence required the changing of pads one to four times per day and was characterized as mild or minor; thus, illustrating that his symptoms do not approximate the higher 60 percent evaluation.  Accordingly, from February 1, 2010 to December 12, 2010, the Board concludes that the Veteran's residuals of prostate cancer are no more than 40 percent disabling.  

C. Hypertension with Chronic Kidney Disease

The Veteran's hypertension with chronic kidney disease has been currently evaluated as 60 percent disabling under 38 C.F.R. 4.115b, Diagnostic Codes 7599-7507.  The hyphenated diagnostic code indicates that the Veteran's hypertension with chronic kidney disease is rated by analogy under the criteria for arteriolar nephrosclerosis.  38 C.F.R. § 4.27.  

Diagnostic Code 7507 instructs that the disability is to be rated according to the predominant symptoms as renal dysfunction, hypertension, or heart disease.

For renal dysfunction, a noncompensable rating is assigned where there is albumin and casts with history of acute nephritis; or, hypertension that is noncompensable under Diagnostic Code 7101.  A 30 percent rating is assigned when there is constant or recurring albumin with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or definite decrease in kidney function; or hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating requires persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular. 

Under Diagnostic Code 7101, a rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104.

In August 2004, the Veteran underwent a VA examination for his hypertension.  The Veteran was currently taking two medications to treat his symptoms.  A review of his private treatment records found no significant cardiac abnormalities were noted.  Current blood pressure readings were reported in his right arm at 164/96, 166/96, and 162/98 and in his left arm at 164/98, 168/96, and 164/96.  The Veteran was diagnosed with hypertension, etiology to be determined.  

Private treatment records from June 2004 to August 2006 document the Veteran's blood pressure readings at 144/90 in June 2004; 135/90 in November 2004; 140/94 in February 2005; 98/60 and 100/60 in December 2005; 130/70 in April 2006; and 130/70 in August 2006.  

An April 2006 private treatment record reflects that the Veteran's private treating nephrologist, Dr. J.B., diagnosed the Veteran with chronic kidney disease stage III secondary to hypertension.  In August 2006, Dr. J.B. noted that the Veteran's baseline creatine level was around 1.7.  

VA treatment records from June 2005 to March 2010 document the Veteran's blood pressure readings taken during regular clinic visits at 129/73, 109-116/60-80, and 112/58 (June 2005); 104/63 (October 2006); 123/68 and 108/62 (January 2007); 121/70 (May 2007); 118/66 (July 2007); 103/65 (November 2007); 109/63 (January 2008); 105/67 (July 2008); 115/62 (August 2008); 124/73 (October 2008); 109/63 and 129/83 (January 2009); 116/61 and 116/73 (February 2009); 127/73 (March 2009); 116/71 and 113/66 (April 2009); 126/70 (June 2009) 117/71 (July 2009); 100/65 (August 2009); 117/69 and 115/70 (September 2009); 125/75 and 115/70 (January 2010); and 149/79 and 117/71 (March 2010).  

From 2005 to 2010, the Veteran's VA treatment records generally describe the Veteran's hypertension as controlled with medication and his chronic kidney disease as stable with creatine levels recorded at no higher than 1.8.  A September 2009 VA Pharmacy Note reflects that during a visit to his VA primary care physician in August 2009, the Veteran complained of feeling lethargic due to low blood pressure readings and one of his hypertension medications (Hydrochlorothiazide (HCTZ)) was discontinued.  Upon discontinuing HCTZ, the Veteran reported that his blood pressure readings became elevated with systolic readings in the 140s.  When he started to retake HCTZ, he said his blood pressure was "good," and he no longer felt tired.  Despite having an elevated blood pressure reading of 149/79 at his March 2010 VA clinic visit, the Veteran reported that his blood pressure readings at home were usually 116/70.  

In April 2010, the Veteran underwent a VA examination.  The Veteran continued to take daily medication to control his hypertension.  Laboratory testing showed that the Veteran had a blood urea nitrogen (BUN) of 25 and a creatinine of 184.  The examiner noted that his creatinine level has been stable, but there was also a moderate amount of blood in his urine.  He also had abnormal epidermal growth factor receptor (EGFR) which was related to his kidney disease.  A May 2009 echocardiogram showed normal left ventricular size and normal left ventricular systolic function.  Ejection fraction was 55 percent to 65 percent and there was no pericardial effusion.  The pulsed tissue Doppler patter was suggestive of diastolic dysfunction and impaired relaxation pattern.  The examiner found that the Veteran's METS level was at 5/6.  Current blood pressure readings were recorded at 163/82 (sitting), 131/69 (lying down), and 152/86 (standing).  

VA treatment records from May 2010 to November 2013 document the Veteran's blood pressure readings taken during regular clinic visits at 123/69 (May 2010); 138/83 (September 2010); 146/73 (November 2010); 150/83 and 140/82 (December 2010); 137/76 (March 2011); 132/83 and 134/77 (June 2011); 128/65 (September 2011); 148/86 and 130/72 (November 2011); 113/61 (May 2012); 97/57 and 133/73 (August 2012); 127/80 and 133/68 (February 2013); 129/72 (May 2013); 130/89 (June 2013); and 150/67, 135/81, 119/59, 110/56, 111/53, 109/55, 142/72, 147/80, 132/65, and 103/58 (November 2013).  

From 2010 to 2013, the Veteran's hypertension was generally characterized as controlled with his medications, and his chronic kidney disease was found to be stable.  His creatine level was no higher than 1.8.  Elevated blood pressure readings taken at his November 2010, December 2010 and November 2011 VA clinic visits were noted to be inconsistent with his blood pressure at home, which the Veteran reported as usually 118/70s, systolic pressure from 100s to 130s, and 115-125/60-70, respectively.  

In November 2013, the Veteran was admitted for an urinary tract infection (UTI).  His elevated blood pressure was attributed to his poor intake of his medication and a complicated UTI.  E-coli were found in the Veteran's blood and urine, but a renal ultrasound to rule out kidney stones or hydronephrosis was negative.  

At a November 2013 VA examination, the VA examiner found that the Veteran required ongoing, daily medication for his hypertension.  A review of his medical records showed no further mention of diastolic dysfunction since April 2010 VA examination or March 2009 echocardiogram.  No history of a diastolic blood pressure elevation to predominately 100mm or more was noted.  Current blood pressure readings were reported at 129/83, 152/83, and 143/89.  The VA examiner determined that the Veteran's hypertension did not impact his ability to work.  

VA treatment records from November 2013 to November 2015 document blood pressure readings taken during regular VA clinic visits at 143/70 (November 2013); 143/70 and 163/98 (December 2013); 132/70 and 132/62 (January 2014); 134/72 (February 2014); 144/73, 184/84 and 131/69 (March 2014); 124/54, 116/72 and 122/67 (April 2014); 134/85 (June 2014); 142/71 (July 2014); 120/70 (August 2014); 135/81 (September 2014); 130/80 (November 2014); 136/87 (May 2015); 146/87 and 124/72 (June 2015); 155/91 and 134/82 (August 2015); 138/75 (September 2015); 137/69 (October 2015); and 151/77 (November 2015).  

At a January 2014 VA clinic visit, the Veteran complained of feeling tired, occasionally out of breath after walking for a while, and having a dry cough.  The VA primary care physician noted that the Veteran had had anemia with chronic kidney disease and his current symptoms appeared that he had symptomatic anemia.  His creatine level was at baseline.  His dry cough was found to be possibly related to one of his hypertension medications.  Two weeks later, at a visit to his VA nephrologist, the Veteran's hypertension was found to be well controlled after changes in his medication.  Regarding his chronic kidney disease, a December 2013 MRI showed multiple renal cysts bilaterally.  He was prescribed medication for kidney protection.  

In March 2014, the Veteran went to the VA emergency room after he noted a rise in his blood pressure since his medications had been changed two months earlier.  He reported that his usual systolic blood pressure was in the range of 128 to 137, and since the change in his medication, his readings had risen to a range of 170 to 190s.  The Veteran's medication was changed.  An April 2014 VA clinic visit noted that the Veteran's hypertension, which at home had a systolic blood pressure ranging from 120s to 130s, was found to be within an acceptable range.  Regarding his chronic kidney disease, the VA nephrologist found his overall renal function was grossly unchanged.  A June 2014 VA Primary Care Note documents that the Veteran creatine level was at baseline.  

As an initial matter, the Board notes that in the May 2013 rating decision, the RO evaluated the Veteran's hypertension with chronic kidney disease as 60 percent disabling based on a definite decrease in kidney function under 38 C.F.R. § 4.115b for renal dysfunction.  A separate rating was not assigned for the Veteran's additional symptoms of hypertension.  The evidence shows that throughout the appeal period, the Veteran's hypertension is the predominant symptom related to his service-connected hypertension with chronic kidney disease.  However, under Diagnostic Code 7101, the Veteran is already in receipt of the maximum schedular evaluation allowable by law.  Therefore, a higher evaluation for the Veteran's hypertension with chronic kidney disease is not available under Diagnostic Code 7101.

Nevertheless higher evaluations are available for renal dysfunction under 38 C.F.R. § 4.115b.  To qualify for a higher 80 percent evaluation, the Veteran must demonstrate that his service-connected hypertension with chronic kidney disease requires persistent edema and albuminuria with BUN 40 to 80 mg%; or creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  However, at no time during the appeal period does the Veteran's hypertension with chronic kidney disease show such symptomatology.  Rather, throughout the appeal period, the Veteran's chronic kidney disease has a creatine level of no higher than 1.8 and was consistently characterized as stable.  Therefore, the Board concludes that the Veteran's hypertension with chronic kidney disease is no more than 60 percent disabling.  

The Board considered whether the Veteran was entitled to a separate evaluation for hypertension.  However, as stated above, the Veteran's predominant symptom for his chronic kidney disease is hypertension.  Thus, to award a separate evaluation for hypertension would violate the rule against pyramiding.  38 C.F.R. § 4.14.  

D. 
Extraschedular Consideration

The Board has considered whether the Veteran's residuals of prostate cancer and hypertension with chronic kidney disease present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Veteran's service-connected residuals of prostate cancer manifest continual urine leakage, which requires the daily changing of absorbent materials.  The rating schedule takes into consideration various urinary symptoms, including leakage, frequency, obstruction, and infection, and also provides for higher evaluations for more severe symptoms than are demonstrated in this case.  The Veteran's service-connected hypertension with chronic kidney disease manifests elevated blood pressure controlled by medication.  Under Diagnostic Code 7101, hypertension is generally compensated based on blood pressure readings. The symptoms of elevated blood pressure and its resulting impairment are contemplated by the rating criteria.  The rating schedule provides for higher evaluations for more severe symptoms of renal dysfunctions than are demonstrated in this case.  The Board concludes that there is nothing exceptional or unusual about the Veteran's disabilities; the rating criteria adequately describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).  In addition, the Veteran does not display any of the related factors, such as frequent periods of hospitalization or marked interference with employment, contemplated in the rating schedule as evidence that his disability was outside the governing norm.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

IV. TDIU

The Veteran asserts that his service-connected disabilities prevent him from securing and maintaining any substantially gainful occupation.  See January 2016 VA Form 21-8940.  

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  M21-1 VA Adjudication Procedure Manual, Part IV.ii.2.F.1.c. (Updated September 24, 2015).  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  Marginal employment shall not be considered substantially gainful employment.  Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the Census Bureau.  38 C.F.R. § 4.16(a). 

When jobs are not realistically within his physical and mental capabilities, a veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  In making this determination, consideration may be given to factors such as the veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, the VA examiners' conclusions are not dispositive.  However, the observations of the examiners regarding functional impairment due to the service-connected disability go to the question of physical or mental limitations that may impact his ability to obtain and maintain employment.

As discussed above, the Veteran's claim for a TDIU was found to be raised by the record, as due to all of his service-connected disabilities, and part and parcel of his increased rating claims.

As his claim for higher evaluations for his service-connected hypertension, glaucoma and microscopic hematuria were initiated on June 7, 2004, the Board had established, in its August 2016 remand, that the Veteran's TDIU claim is part and parcel of those increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, during the relevant appeal period, the Board also notes that the Veteran is in receipt of 100 percent combined schedular evaluations from September 12, 2006 to February 28, 2007, from February 20, 2008 to January 31, 2010, and from December 13, 2010 to the present.  Additionally, the Veteran is in receipt of special monthly compensation under 38 U.S.C.A. § 1114(s) during those same periods.  Therefore, entitlement to a TDIU during those appeal periods is moot.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011).  Thus, the relevant appeal period consists of the periods from June 7, 2004 to September 11, 2006, from March 1, 2007 to February 19, 2008, and from February 1, 2010 to December 12, 2010.  

From June 7, 2004 to September 11, 2006, the Veteran has a combined evaluation of 70 percent: hypertension with chronic kidney disease as 60 percent disabling; bilateral chronic open angle glaucoma as 20 percent disabling; and a noncompensable evaluation for microscopic hematuria.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From March 1, 2007 to June 13, 2007, the Veteran has a combined evaluation of 70 percent: residuals of prostate cancer, status post prostatectomy, and microscopic hematuria as 20 percent disabling; hypertension with chronic kidney disease as 60 percent disabling; bilateral chronic open angle glaucoma as 20 percent disabling; and a noncompensable evaluation for erectile dysfunction associated with residuals of prostate cancer, status post prostatectomy, and microscopic hematuria.  At a 70 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From June 14, 2007 to February 19, 2008, the Veteran has a combined evaluation of 80 percent: residuals of prostate cancer, status post prostatectomy, and microscopic hematuria as 20 percent disabling; hypertension with chronic kidney disease as 60 percent disabling; bilateral chronic open angle glaucoma as 20 percent disabling; diabetes mellitus, type II, as 10 percent disabling; and a noncompensable evaluation for erectile dysfunction associated with residuals of prostate cancer, status post prostatectomy, and microscopic hematuria.  At a 80 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

From February 1, 2010 to December 12, 2010, the Veteran has a combined evaluation of 80 percent: residuals of prostate cancer, status post prostatectomy, and microscopic hematuria as 40 percent disabling; hypertension with chronic kidney disease as 60 percent disabling; bilateral chronic open angle glaucoma as 20 percent disabling; diabetes mellitus, type II, as 10 percent disabling; and a noncompensable evaluation for erectile dysfunction associated with residuals of prostate cancer, status post prostatectomy, and microscopic hematuria.  At a 80 percent combined evaluation, the Veteran's service-connected disabilities do render him eligible for a TDIU under the schedular percentage requirements contemplated by VA regulation.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Thus, the schedular criteria have been satisfied.

The Veteran submitted multiple applications for his TDIU.  According to those applications, the Veteran's contends that all of his service-connected disabilities prevent him from securing or following any substantially gainful occupation.  He reportedly last worked full-time and became too disabled to work in May 2003.  His employer, the Buffalo VA Medical Center (MC), indicated that the Veteran was employed full-time as a laundry machine operator from May 1990 to June 2003.  According to his employer, the Veteran resigned from his employment.  The Veteran reported on his VA Form 21-8940 that he did not leave his last job because of his disability.  Annually, the Veteran stated that the most he had earned was $34,800 in 2002 or 2003.  Since becoming too disabled to work, the Veteran noted that he had applied for three positions (warehouse worker at Miami VAMC in January 2004; custodian at Miami VAMC in January 2005; and office work at U.S. Customs Office in January 2007).  The Veteran indicated that he had completed two years of college, but did not report having received any other education or training.  

For the relevant appeal periods, the Board finds that the following evidence is the most probative to the question of whether entitlement to a TDIU is warranted.  In particular, the Board places weight upon the following: (1) VA treatment records which generally document that the Veteran's hypertension was controlled with medication, and no otherwise abnormal cardiac symptoms were noted; (2) VA treatment records which generally document that the Veteran's chronic kidney disease was stable, and no other associated symptoms other than hypertension and decreased kidney function were found; (3) a July 2007 VA genitourinary examination report and VA treatment records which describe urinary leakage, the only residual symptom of the Veteran's prostate cancer, as mild or minor, and note that it had mild to moderate effects on his usual daily activities; (4) a June 2010 VA eye examination report which noted no significant effects on usual occupation and no effects on usual daily activities due to his service-connected bilateral chronic open angle glaucoma; (5) VA treatment records which reflect that the Veteran's diabetes mellitus, type II, was controlled by a restricted diet; (6) lay statements that the Veteran resigned from his last employment and did not leave due to his disability; and (7) a September 2014 VA treatment record documenting that the Veteran requested a note that he was unemployable, and his VA primary care physician's response that the request could not be granted on the bases that the Veteran did not currently have any symptoms that made him totally disabled.  

Based on a careful review of the subjective and clinical evidence, the Board finds that from June 7, 2004 to September 11, 2006, from March 1, 2007 to February 19, 2008, and from February 1, 2010 to December 12, 2010, entitlement to a TDIU is not warranted.  Although the Veteran asserts that his service-connected disabilities impede his ability to obtain and follow substantially gainful employment, the overwhelming clinical evidence does not comport with his assertions.  Notably, the Veteran denied that his disabilities led him to leave his last employment.  Taking into consideration the Veteran's overall evaluations for his service-connected disabilities, the Board acknowledges that his disabilities do suggest a significant degree of functional impairment.  However, the clinical evidence does not show that his service-connected disabilities are actually so debilitating to the point where the Veteran is unable to work.  Therefore, based on the foregoing, the Board concludes that throughout the appeal period, the Veteran is not precluded from securing and following any substantially gainful employment, and thus TDIU is not warranted.  

ORDER

The appeal as to entitlement to an evaluation in excess of 10 percent for diabetes mellitus, type II, is dismissed.  

The appeal as to entitlement to a compensable evaluation for erectile dysfunction is dismissed.  

The appeal as to entitlement to a higher amount of special monthly compensation based on loss of use of a creative organ is dismissed.  

From March 1, 2007 to February 19, 2008, entitlement to an evaluation in excess of 20 percent for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria is denied.  

From February 1, 2010 to December 12, 2010, entitlement to an evaluation in excess of 40 percent for residuals of prostate cancer, status post prostatectomy, and microscopic hematuria is denied.  

Entitlement to an evaluation in excess of 60 percent for hypertension with chronic kidney disease is denied.  

Entitlement to a TDIU is denied.  


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


